Citation Nr: 1724276	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  12-13 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a lung disorder, to include as due to an undiagnosed Gulf War illness. 


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel








INTRODUCTION

The Veteran had active service from July 1980 to November 1980 and from February 2003 to March 2004.  The Veteran also had periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board remanded the case in June 2015 for further development to include making additional attempts to obtain the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, and scheduling the Veteran for additional VA compensation examinations. 

Following the Board's June 2015 remand, the RO, in an July 2016 rating decision, granted entitlement to service connection for hypertension and assigned a non-compensable rating, effective March 11, 2010 (the date of the Veteran's claim).  That rating decision constitutes a complete grant of the benefit that was sought on appeal as the underlying service connection for hypertension issue was granted in full.  Thus, the issue of entitlement to service connection for hypertension (claimed as high blood pressure) is no longer in appellate status.  


FINDINGS OF FACT

1.  The Veteran's current psychiatric disability did not have its onset during active service and is not otherwise related to it. 

2.  The Veteran does not have a currently diagnosed lung disorder that is etiologically related to his service.

3.  The Veteran is considered a Persian Gulf Veteran based on his service in Kuwait, St. Hurmuz, Yemen, and Fallujah from April 2003 to May 2003; however, his claimed mental symptoms are attributable to a known clinical diagnosis and he has no current objective signs and symptoms of a lung disorder.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, (2016).

2.  The criteria for service connection for a lung disorder, to include as due to an undiagnosed Gulf War illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In this case, a VCAA notice letter was sent to the Veteran in April 2010.  This letter apprised the Veteran of the type of evidence and information needed to substantiate his service connection claims, and of his and VA's respective responsibilities in obtaining this supporting evidence.  The claim was readjudicated by way of statement of the case (SOC) in April 2012 and supplemental statements of the case (SSOC) in July 2016.  

VA's duty to assist includes assisting the veteran in obtaining his service treatment records (STRs) and pertinent post-service treatment records (VA) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016). 

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Here, the Veteran's claims file contains post-service VA medical evidence, Social Security Administration (SSA) records, and statements of the Veteran in support of the claim. 

The Veteran's STRs are not available.  In response to a March 2010 inquiry with the Defense Personnel Records Information Retrieval System (DPRIS) and Record Management Center (RMC) requesting his STRs, the RO received a response advising that no records were found.  Additionally, in response to an April 2010 request for records, the RO received in July 2010 a negative reply from Puerto Rico National Guard also indicating that no records were found.  

Pursuant to the Board remand in 2015, additional requests for records were made in December 2015 and January 2016, and the response again indicated that no records were found.  However, another DPRIS response furnished treatment records from the Veteran's INACDUTRA period from 1990.  From the beginning of the claim period, the RO obtained 1992 ACDUTRA records which have been associated with the claims file.  The Veteran was notified of the findings of unavailability in 2010 and again in a final attempt letter dated June 2016. 

Given the numerous attempts to obtain any additional STRs, the Board finds that an additional request for any such records would be futile.  In cases where the STRs are unavailable, the Board has a heightened duty to assist the Veteran in the development of his claim.  Cuevas v. Principi, 3 Vet. App. 542 (1992).

VA complied with all assistance provisions of the VCAA, to include substantial compliance with the Board's June 2015 remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Pursuant to that remand, the AOJ not only attempted to secure any additional STRs, but also obtained November and December 2010 VA medical examinations and opinions which the Board finds adequate to decide the claim. 

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist her with this claim have been satisfied.


Service Connection Claims- Applicable Laws and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The claimed acquired psychiatric disorder is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2016).  He is not diagnosed with a psychosis.  Therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for an Acquired Psychiatric Disorder- Analysis 

On review of all evidence, the Board finds that service connection for an acquired psychiatric disorder is not warranted.  

Initially, the Board notes that the there is evidence of a current psychiatric disorder, to include major depressive disorder, unspecified anxiety disorder, and alcohol related disorders. 

The Veteran's primary assertion is that his depression started when he served in Guantanamo Bay, Cuba between July 2003 and January 2004.  He separated from his second period of active service in March 2004.  As indicated, the Veteran's STRs are unavailable, and there is no other competent medical evidence in the record that demonstrates that the Veteran had any psychiatric complaints or treatment during service. 

There is no evidence of a psychosis within the first post-service year, or at any time during the appeal period for that matter.

Psychiatric complaints are not shown in the record until 2008, approximately four years after service discharge.  In this regard, post-service medical treatment notes dated in June 2008 from the San Juan VAMC show an assessment of depression based on the Veteran's reply to the depression screen, which stated that he had little or no interest in doing things and felt down and depressed nearly every day.  The Veteran also admitted to drinking heavily and having issues with alcohol dependency for many years. 

The Veteran was admitted to psychiatric ward for detoxification of alcohol in July 2008 where he underwent neuropsychiatry assessment that indicated he had suicidal thoughts about hanging himself, homicidal thoughts against a former boss who fired him, irritability, anxiety, and depression.  He was diagnosed with alcohol dependence, continuous, and alcohol-induced mood disorder, depressed type.  In a later follow-up appointment he was diagnosed with alcohol-induced mood disorder with mixed features and alcoholic hepatitis. 

San Juan VAMC medical treatment notes from May 2009 indicate that the Veteran's neuropsychiatry assessment was negative.  A later note from November 2009 indicates that the Veteran was referred from Urgent Care due to depressed symptoms.  It was noted that he had crying spells and feeling of loneliness and frustration due to separation from his girlfriend.  During the interview, the Veteran stated that he is alcoholic and drinks about 16 ounces of rum a day after work.  He admitted that he had this problem for years.   

The Veteran filed a claim for VA compensation in March 2010 indicating that his depression is related to his service.  He was afforded a VA mental health examination in May 2010.  The Veteran asserted that he had tremors, forgetfulness, trouble sleeping, anxiety, and low tolerance since he returned from Guantanamo Bay.  The Veteran stated that he felt depressed since 2001 and that he drank 8-9 shots of rum daily.  The examiner also noted treatment records from Mayaguez outpatient facility where the Veteran was referred for hospitalization for "nerves" in 2008 and did not receive any additional treatments.  After examination, he was diagnosed with alcohol abuse and depressive disorder (NOS) and the examiner stated that "these diagnoses are separate and distinct entities with no relation to one another."  No opinion was provided by the examiner.  

SSA medical treatment records from July 2010 indicate that the Veteran was diagnosed with major depressive disorder, single episode; severe without psychotic features, and alcohol dependence.  The etiology of these diagnoses was not discussed. 

San Juan VAMC medical treatment notes from September 2010 show a neuropsychiatry assessment for depression, while a January 2011 neuropsychiatry assessment is shown to be negative. 

SSA medical treatment records from April 2015 indicate that the Veteran was diagnosed with depression indicating that he felt depressed since 2004, after his divorce.  Under DSM-V, a diagnosis of alcohol abuse in prolonged remission was shown. 

Subsequent to the Board's 2015 remand, the Veteran underwent an additional VA mental disorder examination in December 2015.  During the examination, the Veteran admitted to an Article 15 violation during service in Guantanamo Bay for not following orders, i.e., drinking alcohol when he was told not to.  The Veteran stated that he got divorced in 2000 and that he was unable to work since 2004 due to alcoholism.  The Veteran additionally mentioned that he was referred to behavioral health services during annual training around 1998 or 1999, because he was upset due to his divorce and was in therapy for a short period of time.  He did not seek treatment again until June 2008.  The Veteran's diagnoses of alcohol abuse in sustained remission and unspecified depressive disorder were continued.  The examiner opined that the Veteran's diagnosed psychiatric disorders are less likely than not related to his military service since his available treatment records are silent for behavioral health referrals, personal requests, findings, diagnoses, or treatment for a mental disorder.  The examiner further noted that the Veteran did not begin psychiatric treatment until 2008, four years after his separation from service and the treatment was for alcohol dependence and later developed into depression.  

As shown above, the weight of the evidence shows that symptoms of an acquired psychiatric disorder were not manifested until approximately four years after service separation.   

Although the Veteran has reported that he had psychiatric symptoms since service separation in 2004, his account is inconsistent with, and outweighed by, the contemporaneous medical evidence showing no psychiatric symptoms or disability until 2008 when he sought treatment for depression.  The Board recognizes that the Veteran mentioned three different years (1998, 2001, and 2004) as the onset of his depression but at no point indicated any specific in-service incident that caused his depression.  In fact, on more than one occasion, the Veteran attributed his depression to his divorce.  To that extent, during the most recent VA examination he stated that he got divorced in 2000, but later said that he was referred to behavioral health services in 1998 or 1999 because of his divorce while other treatment notes indicate that his depression started after his divorce in 2004.  These inconsistent statements render the Veteran's assertions with regards to the onset and the continuity of his depression since the time of service not credible.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).

Furthermore, although the Veteran, as a lay person, is competent to report any psychiatric symptoms he has experienced at any given time, he is not competent to diagnose a psychiatric disability or render an opinion as to the etiology of his psychiatric disability, because such opinions require medical expertise and falls outside the realm of common knowledge of a lay person.  The evidence does not demonstrate that the Veteran has the knowledge, training, or experience to self-diagnose an acquired psychiatric disorder or determine its etiology.  See Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014) ("PTSD is not the type of medical condition that lay evidence is competent and sufficient to identify"); Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  
The Board next finds that there is no competent evidence of a nexus between the current psychiatric disability and service.  The only competent medical evidence that addresses the likely etiology of the Veteran's psychiatric disability is not favorable to the claim.  Indeed, the December 2015 examiner determined, after a review of the record and examination of the Veteran, that his current psychiatric disability is less likely related to his military service.  Significantly, the Board finds that the December 2015 VA opinion is highly probative.  The report discussed the medical and lay evidence of record sufficiently to render a complete opinion and rationale that there is no nexus between the Veteran's currently diagnosed psychiatric disorders and his active service.  

Notably, the Veteran has not submitted any competent evidence relating his current psychiatric disability to his active service.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).

In consideration thereof, the Board finds service connection for an acquired psychiatric disorder must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Service Connection for a Lung Disorder- Analysis

On review of all evidence, the Board finds that service connection for a lung disorder is not warranted.  

The Veteran's primary assertion is that he has a lung disability that had its onset as a result of smoke inhalation during a period of ACDUTRA in 1992.  The Veteran reported that he has experienced shortness of breath during the night and on exertion ever since.  
His STRs from this 1992 period of ACDUTRA indicate that during training "a grenade was thrown and everything was covered with heavy smoke" causing the Veteran to have "difficulty in breathing" and to almost become unconscious.  He was transferred to Saint Francis Emergency Center in Tulsa, Oklahoma and released back to his battalion two days later after being monitored and treated.  

However, there is no competent evidence of a current lung disability. 

San Juan VAMC medical treatment notes from June 2008 indicate that the Veteran's respiratory system was negative to any defects and that his lungs "bilateral breath sounds clear to auscultation."  The same is noted in July 2008 where the note additionally adds that his lungs had no rales, wheezing, crackles, or retractions.  Additional medical treatment notes from May 2009 again indicated that the Veteran's respiratory system was negative to any defects and that his lungs "bilateral breath sounds clear to auscultation."  

The first indication of symptoms related to the Veteran's claim for lung disorder was not until the Veteran underwent a VA Gulf War Guidelines examination in May 2010.  The Veteran reported that after the aforementioned 1992 incident he was given respiratory therapy with good response and did not need to take any medication for pulmonary condition at any point.  He further indicated that he was not treated for any pulmonary condition after his discharge from the military, but indicated that he had an occasional shortness of breath during the night and upon moderate exertion.  Lastly, he reported that he smoked five cigarettes a day. 

The examiner noted that based on the Veteran's report he had a positive history of dyspnea which has its onset on moderate exertion; however, pulmonary examination findings showed no evidence of abnormal breath sounds.  The examiner noted that the Veteran was unable to perform a pulmonary function test (PFT). 

The RO requested an addendum opinion from the examiner in February 2011.  The examiner indicated that the evidence shows that the Veteran was exposed to heavy smoke during military service in July 1992 and was treated for smoke inhalation with good response.  He further stated that the Veteran did not have any additional "episodes of respiratory condition" and that he has not used medication for pulmonary condition or had any "follow up for any pulmonary condition."  The examiner further noted that the Veteran had smoking history and that he was complaining of occasional shortness of breath during the night and upon exertion.  The examiner noted that chest x-rays done in April 2010 were within normal limits.  He again indicated that the Veteran was unable to perform PFT as requested by the examiner for further evaluation and diagnosis and as a result the examiner stated that he could not give a final diagnosis and resolve the issue without resort to mere speculation.  Due to the lack of opinion and explanation as to why the Veteran could not perform the PFTs, the Board found this examination to be inadequate for VA purposes. 

SSA medical treatment records from April 2015 indicate that the Veteran's lungs were clear and his respiratory system was well.  

Subsequent to the Board's remand, the Veteran underwent an additional VA respiratory conditions examination in November 2015.  The examiner noted that following the 1992 smoke inhalation incident, follow-up notes did not mention any pulmonary disease or chronic pulmonary symptoms and that the Veteran stated that he did not develop any chronic lung problems.  Additionally, the examiner noted that during the examination, the Veteran denied symptoms of chronic cough, dyspnea, wheezes, or phlegm.  It was also indicated that the Veteran was a chronic smoker and quit only about four years prior to the examination.  The examiner further noted that the VA medical records that are available from 2008 are silent to any complaints of symptoms or diagnosis of a pulmonary disease.  Furthermore, the Veteran stated that during his last active service from February 2003 to March 2004 while deployed on a ship in Kuwait he did not have any pulmonary disease.  
The examiner determined that the Veteran did not have a pulmonary condition, noting that his chest x-rays from 2008 showed that there were no pulmonary infiltration and were negative for any problems.  The examiner also noted that the Veteran refused to undergo a PFT test because of his psychiatric condition which makes him develop anxiety when he "feels enclosed to perform the PFTs."  Nevertheless, the examiner concluded that PFTs are not necessary since the Veteran does not have any pulmonary problems or symptoms.  The examiner then opined that it is less likely than not that the Veteran's 1992 incident led to any pulmonary condition since there is no evidence of a chronic lung disorder.  The examiner explained that the 1992 incident "resulted in self-limited breathing problems of acute nature that resolved without leaving any sequel or chronicity."  

The weight of the competent evidence demonstrates that the Veteran does not have a currently diagnosed lung disability.  The Veteran underwent VA compensation examinations and no lung disability was diagnosed.  The Board recognizes that a PFT could not be conducted due to the Veteran's apprehension; however, as determined by the VA examiner, a PFT was not necessary, as the Veteran has no current complaints or symptoms.  

As there is no evidence of a current lung disability, service connection under 38 C.F.R. § 3.303 must be denied.  In denying such claim, the Board recognizes that the Veteran was exposed to smoke during service.  Nonetheless, the 2015 VA medical examiner affirmatively determined that the Veteran's symptoms at that time were acute and transitory, resolving without sequelae.  The examiner additionally opined that there are no medical findings or evidence that would lead to a conclusion that the Veteran has any diagnosed pulmonary disability.  The Board finds that the November 2015 VA examination report and rationale are not only adequate to decide the claim but also highly probative.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The examination report and opinion sufficiently discusses the medical and lay evidence of record and renders a complete opinion and rationale.

The examiner additionally explained that there are no medical findings or evidence that would lead to a conclusion that the Veteran has any pulmonary disorder whether diagnosed or undiagnosed.  In finding so, the examiner relied on the Veteran's own reports during the examination indicating that he had no symptoms that would indicate any disability related to his pulmonary system at the present time.  In consideration thereof, the Board finds service connection for a lung disability is not warranted.  

In deciding this claim, the Board considered the Veteran's assertions.  Indeed, he is certainly competent to report any respiratory symptoms such as shortness of breath that he has experienced at any given time; however, the medical evidence shows that his respiratory symptoms were acute and had resolved, and as stated, he specifically denied having any respiratory symptoms during his 2015 VA examination.  

Based on the foregoing, the Board finds that service connection for a lung disability must be denied under 38 C.F.R. § 3.303.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Veteran's service in the Persian Gulf - Analysis

The Board now turns to the Veteran's service in the Persian Gulf.  

Service connection may also be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) A medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 C.F.R. § 3.317(a)(2)(i).

The term medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology are not considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id. 

The evidence does not show that he has a chronic disability resulting from an undiagnosed illness manifested by mental and/or respiratory symptoms.

As shown above, the Veteran's mental symptoms are attributable to a known clinical diagnosis, to include major depressive disorder, unspecified anxiety disorder, and alcohol related disorders.  The application of 38 C.F.R. § 3.317(b) is not appropriate.  

Moreover, with regard to the lung claim, the Veteran's primary assertion was that he has inhaled smoke during training in 1992.  And while he alternatively asserts that he had respiratory symptom secondary to an undiagnosed illness during active service in the Persian Gulf, there are no objective indications of any lung symptoms or signs, as confirmed by the 2015 VA examiner.  As there are no objective signs and symptoms of a lung condition, the application of 38 C.F.R. § 3.317(b) is not warranted.

ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied. 

Entitlement to service connection for a lung disorder is denied. 



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


